—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered October 23, 2002, as denied its motion for leave to amend the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to amend the complaint to add multiple causes of action. While generally leave to *315amend should be freely given (see CPLR 3025 [b]), there must be a proper basis for granting the motion. Here, the plaintiff failed to demonstrate that the proposed amendment had merit (see Heckler Elec. Co. v Matrix Exhibits-N.Y., 278 AD2d 279 [2000]; Sharapata v Town of Islip, 82 AD2d 350, 362 [1981], affd 56 NY2d 332 [1982]). Altman, J.P., Florio, Adams and Rivera, JJ., concur.